Citation Nr: 9919086	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  98-17 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs(VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.  

2.  Entitlement to a higher rating for a skin condition, 
variously classified as ichthyosis and dyshidrosis, currently 
evaluated as 30 percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel



INTRODUCTION

The veteran served on active duty from February 1977 to 
February 1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from the February 1998 rating decision, by which 
service connection was denied for a left knee disability and 
service connection was established for the skin condition at 
issue.  The veteran provided testimony before the undersigned 
member of the Board of Veterans' Appeals (Board) at the 
Winston-Salem, RO, in February 1999.  

The veteran raised an additional claim for entitlement to a 
psychiatric disorder on a secondary basis at the February 
1999 Board hearing.  This matter is referred to the RO for 
appropriate action.  


REMAND

The veteran contends that he has a left knee disability 
related to his active service.  In particular, he contends 
that he sustained a knee injury in February 1980 while he was 
stationed in Hawaii.  He has provided testimony to the effect 
that he reported having bilateral knee problems at the time 
of his separation from active service.  However, apparently 
the examiner only made reference to the right knee.  The 
veteran indicates that since the in-service injury, he 
continues to experience problems with his left knee.  The 
veteran's service medical records reflect a diagnosis of 
bilateral chondromalacia in November 1978.  

A February 1980 entry shows that the veteran complained of 
pain in the left knee.  The report reflects that the veteran 
had previously injured the same knee about a week and a half 
previously, and had been placed in a knee brace.  The 
presence of internal derangement was considered.  An April 
1980 consultation report shows that veteran reported having 
pain in both knees.  However, an assessment was afforded for 
only the right knee.  Yet, the recorded treatment plan was 
"L[eft] knee brace".  No abnormality was revealed with 
respect to either knee on clinical evaluation at the time of 
the veteran's separation examination.  Nevertheless, the 
report of the separation examinations reflects that the 
veteran stated, "My health is fair, I have knee problems 
right [and] left other than that I am fine."  

In the post service years, the veteran was treated privately 
by J. L. Frank, M.D. in 1984.  A report of hospitalization, 
dated in June 1984 shows that the veteran had a history of 
three injuries to the left knee:  one in the army in 1981 and 
yearly episodes since then.  The June 1984 report shows that 
the veteran was found to have a left acute anterior cruciate 
ligament rupture, a torn medial meniscus and a tear of the 
lateral meniscus of the posterior horn.  

In the veteran's case, there is indication of current 
disability, evidence albeit ambiguous of in-service 
treatment, continued complaints recorded on the report of the 
medical examination for separation from service and some 
indication of treatment immediately after the veteran's 
separation from service.  As a consequence, the veteran's 
claim is considered well grounded and VA's duty to assist is 
triggered under the provisions of 38 U.S.C.A. § 5107.  See 
Hampton v. Gober, 10 Vet. App. 483 (1997).  

The veteran has suggested that there is some evidence that is 
missing from his claims folder.  In particular, he has made 
reference to treatment that was provided privately at Orange 
Family Medical Center.  (Reference to these treatment records 
is made on page 17 of the transcript of the hearing conducted 
in February 1999).  These records would be helpful in order 
to reach a conclusion in the veteran's case.  

In addition, with respect to the claim an increased rating 
for a skin disability, I note that the veteran submitted a 
statement directly to the Board after the hearing in February 
1999.  There is no indication that this evidence was reviewed 
by the RO or that the veteran has waived initial review by 
the RO.  As a consequence, the RO should be afforded initial 
review in order to comply with 38 C.F.R. § 20.1304 (1998).

In view of the foregoing, the case is remanded to the RO for 
the following actions:  

1.  The RO should attempt to obtain 
copies of reports of private treatment of 
the veteran's left knee provided from 
1981 at the Orange Family Medical Center, 
210 South Cameron Street, Hillsborough, 
North Carolina, 27278.  All records 
obtained should be associated with the 
veteran's claims folder.  

2.  The RO should again adjudicate the 
veteran's claims for service connection 
for a left knee disorder and for a higher 
rating for his service-connected skin 
disability, with consideration of the 
additional evidence submitted directly to 
the Board.   

3.  If any benefit sought on appeal is 
not granted, then the veteran and his 
representative, if any, should be 
provided with a supplemental statement of 
the case.  

After the veteran and his representative, if any, have been 
given an opportunity to respond, the case file should be 
returned to the Board for further appellate review, if 
necessary.  The purpose of this REMAND is to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.  The 
appellant may present additional evidence or argument while 
the case is in remand status at the RO.  Cf. Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




